DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Election/Restrictions
Applicant’s election of Group 1, including original Claims 1-8, and thus the non-election of Group 2, including original Claims 9-14, in the reply filed on 20 Jun 22, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As such, the restriction requirement made on 18 May 22 is hereby made FINAL, elected Claims 1-8 and generic Claims 15-20 are being examined herein, and non-elected Claims 9-14 are hereby withdrawn by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 Jun 19 has been considered by the Examiner.
Claim Interpretation
Because independent Claim 1 specifically states that the discharge hose is optionally configured to deliver the flat tire sealant to the tire, this limitation is not required.  And because the discharge hose is not required to be configured to deliver the flat tire sealant to the tire, the controller is thus also not required to control discharge of the flat tire sealant to the tire based on the tire data (per the later limitation “wherein the controller… optionally controls discharge of the flat tire sealant to the tire based on the tire data”).  Furthermore, also because the discharge hose is not required to be configured to deliver the flat tire sealant to the tire, then the limitations of Claim 6 are also not required (“wherein the controller activates the air compressor unit to deliver the repair sealant to the tire when the controller determines the current air pressure is below the target air pressure”).  As such, any prior art that may be used to reject dependent Claim 5 (which Claim 6 is dependent upon) in the prior art rejections described below should also be considered as equally applicable to dependent Claim 6 as well.
Similar to the above discussion pertaining to Claims 1 and 6, independent Claim 15 states that the processor is caused to…optionally control discharge of flat tire sealant from a sealant reservoir of the repair system to the tire based on the tire data.  And because the processor is not required to control discharge of flat tire sealant from a sealant reservoir of the repair system to the tire based on the tire data, then the limitations of Claim 19 are also not required (“wherein the instructions cause the processor to discharge the repair sealant from the air compressor unit to the tire when the current air pressure is below the target air pressure”).  As such, any prior art that may be used to reject dependent Claim 18 (which Claim 19 is dependent upon) in the prior art rejections described below should also be considered as equally applicable to dependent Claim 19 as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 15 (and thus Claims 2-8 and 16-20 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claim 1 includes the limitation “wherein the controller receives tire data from the vehicle and controls discharge of the compressed air from the air compressor unit to the tire and optionally controls discharge of the flat tire sealant to the tire based on the tire data”, and independent Claim 15 includes the limitation “control discharge of compressed air from an air compressor unit of the repair system to the tire and optionally controlling discharge of flat tire sealant from a sealant reservoir of the repair system to the tire based on the tire data”.  However, in both of these limitations the final “based on the tire data” is indefinite as to whether it is specifically tied to the 2nd half of the limitations pertaining to the optional control of the discharge of the flat tire sealant, or if it is meant to be also tied to the 1st half of the limitations pertaining to the required control of the discharge of the compressed air.  For purposes of compact prosecution, Examiner is interpreting these limitations under Broadest Reasonable Interpretation (BRI) and thus that the “based on the tire data” is tied only to the optional control of the discharge of the flat tire sealant and not necessarily to the required control of the discharge of the compressed air.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Firstly, Claims 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bennett (US 2017/0174188, filed 7 July 16 and published 22 Jun 17).  Additionally/alternatively, Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Stehle (DE 20 2005 017 071 U1, filed 28 Oct 05 and published 15 Mar 07).
Secondly, Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Stehle.
Regarding Claim 1 (independent), Bennett discloses a repair system for a vehicle (“A wheel changing assembly for safely changing a wheel of a vehicle”, Abstract; wheel changing assembly 10), comprising:
a base (“a jack 12 that comprises a first housing 14”, Paragraph 22);
a lift component movably secured to the base for lifting a portion of a frame of the vehicle to thereby elevate a tire of the vehicle (“A lift 26 is coupled to and positioned in the first housing 14. The lift 26 is fluidically coupled to the pump 24. The lift 26 has a first end 28 that is coupled to a bottom 30 of the first housing 14. The lift 26 has a second end 32 that is selectively extensible through a top 34 of the first housing 14”, Paragraph 24, “controller 76 is positioned to signal the first microprocessor 20 to extend the lift 26 to raise the vehicle”, Paragraph 44; also see Fig. 8);
an air compressor unit (“assembly 10 comprises a compressor 98”, Paragraph 34) disposed on the base (see obviousness discussion below pertaining to Stehle), the air compressor unit having a discharge hose configured to be selectively connected to the tire for delivering compressed air to the tire (“air hose 100 is coupled to and extends from the compressor 98. A first connector 102 is coupled to the air hose 100 distal from the compressor 98”, Paragraph 34, “An air gun 124 is selectively couplable to the first connector 102. The air gun 124 is positioned to couple to the first connector 102 such that the air gun 124 is positioned to couple to an air stem of a tire for addition of air to the wheel”, Paragraph 38);
a sealant reservoir disposed on the base and filled with a flat tire sealant (see obviousness discussion below pertaining to Stehle), wherein the discharge hose is optionally configured to deliver the flat tire sealant to the tire (note that the italicized portion is not required by prior art, but in the case applicant traverses Examiner’s interpretation that this limitation is not required, Examiner indicates that this limitation is rendered obvious by a modification to the disclosure of Bennett using the teachings of Stehle as described in the obviousness discussion below pertaining to Stehle); and
a controller (fourth microprocessor 132 and receiver 144 in combination with any number of (i.e. 0, 1, 2, 3, or 4) first microprocessor 20, second microprocessor 84, third microprocessor 112, and/or controller 76; “air gun 124 comprises a fourth housing 126…A fourth microprocessor 132 is coupled to and positioned in the fourth housing 126”, Paragraph 38, “A receiver 144 is coupled to and positioned in the fourth housing 126. The receiver 144 is operationally coupled to the fourth microprocessor 132”, Paragraph 40) disposed on one of the base and the lift component (see Fig. 2, wherein microprocessor 132 and receiver 144 are inside fourth housing 126 which is connected to air hose 100 which per Paragraph 34 is connected to compressor 98, so based on the obviousness discussion below pertaining to Stehle, if the compressor 98 was disposed on (e.g. directly connected to) the jack 12, then microprocessor 132 and receiver 144 would obviously be disposed on (e.g. directly connected to) the jack 12 as well), wherein the controller receives tire data from the vehicle and controls discharge of the compressed air from the air compressor unit to the tire (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144 to motivate the air gun 124 to send air via the outflow tube 142 through the stem valve”, Paragraph 40, “air gun 124 is positioned to inflate the tire of the wheel to the specification recommended by the manufacturer”, Paragraph 44; also consider tire data to potentially include data from camera 64, locator 70, motion sensors 72, and/or heat sensor 146) and optionally controls discharge of the flat tire sealant to the tire based on the tire data (note that the italicized portion is not required by prior art, but in the case applicant traverses Examiner’s interpretation that this limitation is not required, Examiner indicates that this limitation is rendered obvious by a modification to the disclosure of Bennett using the teachings of Stehle as described in the obviousness discussion below pertaining to Stehle), wherein the tire data includes a tire pressure reading associated with the tire (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144”, Paragraph 40).
Bennett remains silent in that (a) the repair system for the vehicle (wheel changing assembly 10) includes a sealant reservoir filled with a flat tire sealant, (b) that the air compressor unit (compressor 98) is specifically disposed on the base (“a jack 12 that comprises a first housing 14”, Paragraph 22), (c) that the sealant reservoir is specifically disposed on the base (“a jack 12 that comprises a first housing 14”, Paragraph 22), and (d) that the controller (fourth microprocessor 132 and receiver 144 in combination with any number of (i.e. 0, 1, 2, 3, or 4) first microprocessor 20, second microprocessor 84, third microprocessor 112, and/or controller 76) is specifically disposed on one of the base (“a jack 12 that comprises a first housing 14”, Paragraph 22) and the lift component (lift 26).  However, Stehle teaches a filling system for sealing and inflating tires with at least a compressor, a container for holding tire sealant, and a controller in the form of a pressure monitoring system, wherein all three of the compressor, the container holding the tire sealant, and the controller are integral to a single housing (see drawing R1 showing a filling system for sealing and inflating tires 1 which includes an integral housing 4 including all three of pressure source 2/compressor 3, container 12 for holding tire sealant 13, and a controller in the form of pressure monitoring system (i.e. manometer 5, and switches 6-7; “Here is the pressure source 2 , especially the compressor 3 in a housing 4 arranged, in which also a manometer 5 shell side and switch 6 as well as switches 7 are provided”, Description Paragraph 24, “The compressor is directly or indirectly connected to the manometer 5 or a compressed air supply line 11 in connection”, Description Paragraph 27, “Filling system according to at least one of claims 1 to 14, characterized in that the housing ( 4 ) for receiving the compressor ( 3 ) corresponding switches ( 6 ), Pressure monitoring systems, preferably in the region of the lateral surface or a surface provided for this purpose”, Claim 15).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the repair system of Bennett to not only include a sealant reservoir filled with a flat tire sealant but to dispose each of the critical elements of the repair system into an integral housing, as taught by Stehle, in order to enable not just the pumping up of a tire with air but to also enable the sealing of a tire puncture with tire sealant using the same compact system that’s easy to maneuver around and/or store  (“a compact flat unit is formed, easily in luggage compartments, spare wheel wells, indoors from spare wheel rims, etc. to stow or store is”, Description Paragraph 8).
Regarding Claim 15 (independent), Bennett discloses a non-transitory computer-readable medium including instructions that, when executed by a processor (fourth microprocessor 132 in combination with any number of (i.e. 0, 1, 2, 3, or 4) first microprocessor 20, second microprocessor 84, third microprocessor 112, and/or controller 76), cause the processor to:
receive tire data (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144 to motivate the air gun 124 to send air via the outflow tube 142 through the stem valve”, Paragraph 40, “air gun 124 is positioned to inflate the tire of the wheel to the specification recommended by the manufacturer”, Paragraph 44; also consider tire data to potentially include data from camera 64, locator 70, motion sensors 72, and/or heat sensor 146) at a repair system from a vehicle (“A wheel changing assembly for safely changing a wheel of a vehicle”, Abstract; wheel changing assembly 10), wherein the tire data includes a tire pressure reading associated with a tire of the vehicle (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144”, Paragraph 40);
actuate a lift component of the repair system by engaging the lift component with a portion of a frame of the vehicle thereby moving the lift component and the tire upwards (“A lift 26 is coupled to and positioned in the first housing 14. The lift 26 is fluidically coupled to the pump 24. The lift 26 has a first end 28 that is coupled to a bottom 30 of the first housing 14. The lift 26 has a second end 32 that is selectively extensible through a top 34 of the first housing 14”, Paragraph 24, “controller 76 is positioned to signal the first microprocessor 20 to extend the lift 26 to raise the vehicle”, Paragraph 44; also see Fig. 8); and
control (“air gun 124 comprises a fourth housing 126…A fourth microprocessor 132 is coupled to and positioned in the fourth housing 126”, Paragraph 38, “A receiver 144 is coupled to and positioned in the fourth housing 126. The receiver 144 is operationally coupled to the fourth microprocessor 132”, Paragraph 40) discharge of compressed air from an air compressor unit of the repair system to the tire (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144 to motivate the air gun 124 to send air via the outflow tube 142 through the stem valve”, Paragraph 40, “air gun 124 is positioned to inflate the tire of the wheel to the specification recommended by the manufacturer”, Paragraph 44) and optionally controlling discharge of flat tire sealant from a sealant reservoir of the repair system to the tire based on the tire data (note that the italicized portion is not required by prior art, but in the case applicant traverses Examiner’s interpretation that this limitation is not required (which would make this a 35 U.S.C. 102(a)(1)/(a)(2) rejection based on Bennett alone), Examiner indicates that this limitation is additionally/alternatively rendered obvious by a modification to the disclosure of Bennett using the teachings of Stehle (which would make this a 35 U.S.C. 103 rejection based on Bennett in combination with Stehle), as already described above in the rejection of independent Claim 1, which is not being repeated for the sake of brevity).
Regarding Claim 4, Bennett as modified by Stehle renders obvious the repair system of Claim 1, and Bennett further discloses: including a sensor disposed on the base and upon receipt of a reflection signal from the frame of the vehicle, the controller controls the lift component to move in an upward direction (“A camera 64 is coupled to and positioned in the plate 36. The camera 64 is operationally coupled to the first microprocessor 20. The camera 64 is configured to image an underside of the vehicle during placement of the jack 12. The camera 64 is substantially centrally positioned in the plate 36. The first microprocessor 20 may also be in communication through the wireless personal access network to a nearby extrinsic camera such as a rear view camera of the vehicle or any other network capable camera within range. Base cameras 166 are coupled to the jack 12 and distributed around the jack 12 to provide images in each direction around the jack 12. The base cameras 166 may also be used as motion detectors monitoring an area surrounding the jack 12”, Paragraph 29, “A locator 70 is coupled to and positioned in the plate 36. The locator 70 is operationally coupled to the first microprocessor 20. The locator 70 is configured to signal the first microprocessor 20 when the jack 12 is properly positioned relative to the frame of the vehicle. The locator 70 comprises a plurality of sensors 72. The sensors 72 are metal detecting. The plurality of sensors 72 comprises four sensors 72 substantially evenly spaced proximate to a circumference 74 of the plate 36”, Paragraph 31, “jack 12 is positionable between a surface and the frame of a vehicle by rolling the jack 12 on the wheels 40. Once the jack 12 is correctly positioned with the aid of the camera 64 and the locator 70, the controller 76 is positioned to signal the first microprocessor 20 to extend the lift 26 to raise the vehicle”, Paragraph 44).
Regarding Claims 5-6, Bennett as modified by Stehle renders obvious the repair system of Claim 1, and Bennett further discloses: wherein the controller activates the air compressor unit to deliver the compressed air to the tire when the controller determines a current air pressure is below a target air pressure (per Claim 5) (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144 to motivate the air gun 124 to send air via the outflow tube 142 through the stem valve”, Paragraph 40, “air gun 124 is positioned to inflate the tire of the wheel to the specification recommended by the manufacturer”, Paragraph 44); and wherein the controller activates the air compressor unit to deliver the repair sealant to the tire when the controller determines the current air pressure is below the target air pressure (per Claim 6, dependent upon Claim 5) (note that the italicized portion is not required by prior art, but in the case applicant traverses Examiner’s interpretation that this limitation is not required, Examiner indicates that this limitation is rendered obvious by a modification to the disclosure of Bennett using the teachings of Stehle as described in the obviousness discussion above found in the rejection of independent Claim 1 pertaining to Stehle).
Regarding Claim 16, Bennett discloses (and/or Bennett as modified by Stehle renders obvious) the non-transitory computer-readable medium of Claim 15, and Bennett further discloses: wherein the instructions cause the processor to control discharge of compressed air from the air compressor unit to the tire (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144 to motivate the air gun 124 to send air via the outflow tube 142 through the stem valve”, Paragraph 40, “air gun 124 is positioned to inflate the tire of the wheel to the specification recommended by the manufacturer”, Paragraph 44).
Regarding Claims 18-19, Bennett discloses (and/or Bennett as modified by Stehle renders obvious) the non-transitory computer-readable medium of Claim 15, and Bennett further discloses: wherein the instructions cause the processor to control discharge of compressed air from the air compressor unit to the tire when a current air pressure is below a target air pressure (per Claim 18) (“receiver 144 is in communication with a sensor unit that comprises the vehicle manufacturer installed Tire Pressure Monitoring Sensors in the wheels of the vehicle. The sensor unit is configured to wirelessly transmit pressure measurements. The fourth microprocessor 132 is positioned to respond to pressure readings relayed from the receiver 144 to motivate the air gun 124 to send air via the outflow tube 142 through the stem valve”, Paragraph 40, “air gun 124 is positioned to inflate the tire of the wheel to the specification recommended by the manufacturer”, Paragraph 44); and wherein the instructions cause the processor to discharge the repair sealant from the air compressor unit to the tire when the current air pressure is below the target air pressure (per Claim 19, dependent upon Claim 18) (note that the italicized portion is not required by prior art, but in the case applicant traverses Examiner’s interpretation that this limitation is not required, Examiner indicates that this limitation is rendered obvious by a modification to the disclosure of Bennett using the teachings of Stehle as described in the obviousness discussion above found in the rejection of independent Claim 1 pertaining to Stehle).
Thirdly, Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Stehle, further in view of Duhaut et al. (US 2018/0375371, filed 26 Jun 18 and published 27 Dec 18), herein “Duhaut”.
Regarding Claim 2, Bennett as modified by Stehle renders obvious the repair system of Claim 1, and Bennett further discloses: including wheels (“jack 12 is positionable between a surface and the frame of a vehicle by rolling the jack 12 on the wheels 40”, Paragraph 44) and a power source disposed on the base (“wheel changing assembly 10 generally comprises a jack 12 that comprises a first housing 14. The first housing 14 is substantially rectangularly box shaped. A first power module 16 is coupled to and positioned in the first housing 14. The first power module 16 comprises a plurality of first batteries 18. The first batteries 18 are rechargeable. The first power module 16 comprises two first batteries 18. The first power module 16 may be configured for reversible coupling to an electrical circuit of a vehicle”, Paragraph 22), but Bennett remains silent in that the power source (e.g. first power module 16) drives the wheels (wheels 40) and the controller (fourth microprocessor 132 and receiver 144 in combination with any number of (i.e. 0, 1, 2, 3, or 4) first microprocessor 20, second microprocessor 84, third microprocessor 112, and/or controller 76) controls movement of the base via the wheels (note that this is obvious over Bennett since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art [In re Venner, 120 USPQ 192]).  However, Duhaut teaches that mobile lifts may be electric vehicles such as fork lift trucks used in warehouses by utilizing internal batteries to provide motive power to its wheels and its internal controller/-s (“The battery may be configured for providing motive power to electric vehicles, for example fork lift trucks which may be used in warehouses”, Paragraph 17, “A wireless battery control device according to the second aspect may easily be installed on a battery by being fixed to a battery harness, without the need for any additional wiring”, Paragraph 27, “battery control device 16 may comprise a small power supply in order to allow operation of the device, or alternatively draw a small amount of power from the battery 12 to which is it connected and controls”, Paragraph 44).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Bennett so that the power source drives the wheels and the controller controls movement of the base via the wheels, as is obvious in view of the teachings of Duhaut, so that the mobile jack’s power source can provide motive power to it and any applicable controller/-s so that the jack does not require human force to manually properly position it, and instead can be automatically positioned.
Regarding Claim 3, Bennett as modified by Stehle and further modified by Duhaut renders obvious the repair system of Claim 2, and Bennett further discloses: wherein the controller (fourth microprocessor 132 and receiver 144 in combination with any number of (i.e. 0, 1, 2, 3, or 4) first microprocessor 20, second microprocessor 84, third microprocessor 112, and/or controller 76) controls the movement of the base relative to the vehicle and the tire (note that this is obvious in view of the teachings of Duhaut as described above with regards to the rejection of Claim 2, which will not be repeated for the sake of brevity) based on the tire data from the vehicle (“A camera 64 is coupled to and positioned in the plate 36. The camera 64 is operationally coupled to the first microprocessor 20. The camera 64 is configured to image an underside of the vehicle during placement of the jack 12. The camera 64 is substantially centrally positioned in the plate 36. The first microprocessor 20 may also be in communication through the wireless personal access network to a nearby extrinsic camera such as a rear view camera of the vehicle or any other network capable camera within range. Base cameras 166 are coupled to the jack 12 and distributed around the jack 12 to provide images in each direction around the jack 12. The base cameras 166 may also be used as motion detectors monitoring an area surrounding the jack 12”, Paragraph 29, “A locator 70 is coupled to and positioned in the plate 36. The locator 70 is operationally coupled to the first microprocessor 20. The locator 70 is configured to signal the first microprocessor 20 when the jack 12 is properly positioned relative to the frame of the vehicle. The locator 70 comprises a plurality of sensors 72. The sensors 72 are metal detecting. The plurality of sensors 72 comprises four sensors 72 substantially evenly spaced proximate to a circumference 74 of the plate 36”, Paragraph 31, “The present invention also anticipates the assembly 10 comprising a plurality of motion sensors 72. The plurality of motion sensors 72 would be operationally coupled to the controller 76. Each motion sensor would be positioned on the jack 12 such that the jack 12 is configured to detect motion in the vicinity of the jack 12 and to signal the controller 76 to display an alert on the first display 88”, Paragraph 41, “A heat sensor 146, which may be an infrared heat sensor, may be coupled to the fourth housing 126 in a conventional manner and directed by manipulation of the fourth housing 126 to detect heat changes on the surface of the tire. Thus, when air is introduced into the tire, changes in the heat detected at the tire surface may be used to indicate the presence of a leak in the tire. The heat sensor 146 may be operationally coupled to the third microprocessor 132 and the third display 134 in a conventional manner to display a temperature detected by the heat sensor 146”, Paragraph 43, “Once the jack 12 is correctly positioned with the aid of the camera 64 and the locator 70, the controller 76 is positioned to signal the first microprocessor 20 to extend the lift 26 to raise the vehicle”, Paragraph 44).
Regarding Claim 17, Bennett discloses (and/or Bennett as modified by Stehle renders obvious) the non-transitory computer-readable medium of Claim 15, and Bennett further discloses: wherein the instructions cause the processor (fourth microprocessor 132 and receiver 144 in combination with any number of (i.e. 0, 1, 2, 3, or 4) first microprocessor 20, second microprocessor 84, third microprocessor 112, and/or controller 76) to control movement of the repair system to the tire (note that this is obvious in view of the teachings of Duhaut as described above with regards to the rejection of Claim 2, which will not be repeated for the sake of brevity) based on the tire data (“A camera 64 is coupled to and positioned in the plate 36. The camera 64 is operationally coupled to the first microprocessor 20. The camera 64 is configured to image an underside of the vehicle during placement of the jack 12. The camera 64 is substantially centrally positioned in the plate 36. The first microprocessor 20 may also be in communication through the wireless personal access network to a nearby extrinsic camera such as a rear view camera of the vehicle or any other network capable camera within range. Base cameras 166 are coupled to the jack 12 and distributed around the jack 12 to provide images in each direction around the jack 12. The base cameras 166 may also be used as motion detectors monitoring an area surrounding the jack 12”, Paragraph 29, “A locator 70 is coupled to and positioned in the plate 36. The locator 70 is operationally coupled to the first microprocessor 20. The locator 70 is configured to signal the first microprocessor 20 when the jack 12 is properly positioned relative to the frame of the vehicle. The locator 70 comprises a plurality of sensors 72. The sensors 72 are metal detecting. The plurality of sensors 72 comprises four sensors 72 substantially evenly spaced proximate to a circumference 74 of the plate 36”, Paragraph 31, “The present invention also anticipates the assembly 10 comprising a plurality of motion sensors 72. The plurality of motion sensors 72 would be operationally coupled to the controller 76. Each motion sensor would be positioned on the jack 12 such that the jack 12 is configured to detect motion in the vicinity of the jack 12 and to signal the controller 76 to display an alert on the first display 88”, Paragraph 41, “A heat sensor 146, which may be an infrared heat sensor, may be coupled to the fourth housing 126 in a conventional manner and directed by manipulation of the fourth housing 126 to detect heat changes on the surface of the tire. Thus, when air is introduced into the tire, changes in the heat detected at the tire surface may be used to indicate the presence of a leak in the tire. The heat sensor 146 may be operationally coupled to the third microprocessor 132 and the third display 134 in a conventional manner to display a temperature detected by the heat sensor 146”, Paragraph 43, “Once the jack 12 is correctly positioned with the aid of the camera 64 and the locator 70, the controller 76 is positioned to signal the first microprocessor 20 to extend the lift 26 to raise the vehicle”, Paragraph 44).
Fourthly, Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Stehle, further in view of Official Notice (as evidenced by Giromini et al. (US 5850036, filed 3 Sep 97 and published 15 Dec 98), herein “Giromini”, and Dudar et al. (US 2017/0253243, filed 2 Mar 16 and published 7 Sep 17), herein “Dudar”).  Additionally/alternatively, Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Stehle, further in view of Giromini and Dudar.
Fifthly, Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Official Notice (as evidenced by Giromini and Dudar).  Additionally/alternatively, Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Stehle, further in view of Official Notice (as evidenced by Giromini and Dudar).  Additionally/alternatively, Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Stehle, further in view of Giromini and Dudar.
Regarding Claims 7 and 20, Bennett as modified by Stehle renders obvious the repair system of Claim 6, and Bennett discloses (and/or Bennett as modified by Stehle renders obvious) the non-transitory computer-readable medium of Claim 15, respectively, but Bennett remains silent regarding: wherein upon determining the tire is unrepairable, the controller transmits the tire data to a service provider (per Claim 7) / wherein the instructions cause the processor to establish a connection to a service provider and transmit the tire data to the service provider (per Claim 20).  However, firstly (and as is relevant to both Claims 7 and 20), Office takes Official Notice that it is undeniably old and well known in the art for controllers/processors to be configured to establish connections with and/or transmit data to service providers, and doing so with tire data would be no exception to this.  And secondly (and as is relevant to Claim 7), it is also undeniably old and well known in the art for said service providers that would be the recipients of said connections/data transmissions to include repair/service facilities capable of reordering needed parts, such as when a tire that is being repaired is simply too damaged to be safely fixed, and thus a new tire would need to be ordered to replace the one that cannot be fixed.  Thirdly, as initial evidence to this use of Official Notice, Giromini teaches that data relating to tires (such as a leak rate higher than a maximum acceptable leak rate) may be used to identify leaking tires, and that if they cannot be repaired, that the wheels need to be scrapped (“it is important for manufacturers to test the wheels they produce to identify those wheels which leak more than a maximum acceptable leak rate, in order to repair the wheels if possible, and scrap the wheels if they cannot be repaired. It is also important in the production environment that tests be conducted quickly and reliably, and yet allow detection of even very minute leaks through the wheels”, Column 1 Lines 25-32).  Finally, as additional evidence to this use of Official Notice, Dudar teaches that if it can be determined that a spare tire is missing on a vehicle, a data connection via a network may be established specifically for aiding in the replacement of a flat tire (“The system 100 may further include a network 120 connected to a server 125 and a data store 130. The computer 105 may further be programmed to communicate with one or more remote sites such as the server 125, via a network 120, such remote site 125 possibly including or being connected to a data store 130. The network 120 represents one or more mechanisms by which a vehicle computer 105 may communicate with a remote server 125”, Paragraph 14, “server 125 as just mentioned may include or be communicatively coupled to a data store 130 for storing collected data 115. The server 125 may store locations of repair destinations that may be accessed when the computing device 105 determines that the vehicle 101 requires a repair, e.g., a change of a flat tire”, Paragraph 15, “FIG. 3 illustrates an example process 300 for determining the presence of a spare tire and actuating subsystems 107 based on the presence and use of the spare tire. The process 300 begins in a block 305, where the vehicle 101 operator powers up the vehicle 101. Next, in a block 310, the computing device 105 determines whether the spare tire is present in the vehicle 101. The computing device 105 may collect data 115 from data collectors 110 to determine whether the spare tire is present, either in a spare tire housing or installed onto a wheel hub. The data 115 may include, e.g., the serial number of the TMPS sensor 110 installed in the spare tire, the weight of the spare tire in the housing detected by a weight data collector 110, etc. If the spare tire is present in the vehicle 101, the process 300 proceeds in a block 320. Otherwise, the spare tire is missing, and the process 300 proceeds in a block 315. In the block 315, the computing device 105 actuates the vehicle subsystems 107 based on the missing spare tire, and the process 300 ends. For example, the computing device 105 may actuate a global position system (GPS) 107 to locate a repair destination to replace the spare tire. The computing device 105 may then actuate the propulsion and steering to move the vehicle 101 to the repair destination”, Paragraphs 18-20).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Bennett so that the controller/processor is configured to establish connections with and/or transmit tire data to service providers, particularly whenever said tire data indicates a tire being unrepairable, as is obvious in view of Official Notice as evidenced by Giromini and Dudar, in order to enable a rapid re-ordering process for a replacement tire whenever a tire cannot be repaired to a safety/leak rate standard (and optionally, when this is the case and there is no spare tire present in the vehicle), which would for example further help a repair shop expedite getting that tire’s host vehicle back into a safe/acceptable operational status again, thus also providing a benefit to the owner of said host vehicle.  It should be further noted that as an additional/alternative rejection to each of these claims, rather than using Official Notice with Giromini and Dudar as merely evidencing references, these rejections could be made without said use of Official Notice by considering Giromini and Dudar as additional modifying references, for similar reasons as those presented above. 
Sixthly, Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Bennett in view of Stehle, further in view of Dudar.
Regarding Claim 8, Bennett as modified by Stehle renders obvious the repair system of Claim 6, but Bennett remains silent regarding: wherein the controller determines whether the vehicle is equipped with a spare tire based on the tire data.  However, Dudar teaches a controller (computing device 105) utilizing tire data (data collectors 110) to specifically determine whether the vehicle is equipped with a spare tire (“FIG. 3 illustrates an example process 300 for determining the presence of a spare tire and actuating subsystems 107 based on the presence and use of the spare tire. The process 300 begins in a block 305, where the vehicle 101 operator powers up the vehicle 101. Next, in a block 310, the computing device 105 determines whether the spare tire is present in the vehicle 101. The computing device 105 may collect data 115 from data collectors 110 to determine whether the spare tire is present, either in a spare tire housing or installed onto a wheel hub. The data 115 may include, e.g., the serial number of the TMPS sensor 110 installed in the spare tire, the weight of the spare tire in the housing detected by a weight data collector 110, etc. If the spare tire is present in the vehicle 101, the process 300 proceeds in a block 320. Otherwise, the spare tire is missing, and the process 300 proceeds in a block 315. In the block 315, the computing device 105 actuates the vehicle subsystems 107 based on the missing spare tire, and the process 300 ends. For example, the computing device 105 may actuate a global position system (GPS) 107 to locate a repair destination to replace the spare tire. The computing device 105 may then actuate the propulsion and steering to move the vehicle 101 to the repair destination”, Paragraphs 18-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Bennett so that the repair system’s controller is further configured to determine whether the vehicle is equipped with a spare tire based on tire data, as taught by Dudar, in order to enable the repair system to potentially “actuate a global position system (GPS) 107 to locate a repair destination to replace the spare tire”, per Paragraph 20 of Dudar.
Conclusion
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
WO 2014/117098, filed 27 Jan 14 and published 31 Jul 14
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663